                                                                          F
                                                                            JAN O7 2020
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                        Cieri<, U.S Diitrict Court
                                                                           District Of Montana
                           MISSOULA DIVISION                                     Missoula




  THOMAS TOSDAL,
                                                     CV 19-205-M-DLC
                       Plaintiff,

        vs.                                           ORDER

  NORTHWESTERN CORPORATION
  et. al,

                       Defendants.

      Defendants, by and through their attorney Stephen T. Bell of the law firm of

Dorsey & Whitney LLP, move for the admission of J David Jackson to practice

before this Court in the above-captioned matter. (Doc. 11.) Mr. Bell represents

that he intends to act as local counsel. (Doc. 11 at 2.)

      Defendants' motion will be denied, subject to renewal, for failure to comply

with the District of Montana's Local Rules. Relevant here, District of Montana

Local Rules 83.l(d)(3)(A), (B), (C), (D), and (J) require that a pro hac vice

applicant's affidavit states: his fax and e-mail contact information; that he has paid

or will pay the pro hac vice admission fee; that he has either completed the District

of Montana's online training for electronic filing or is proficient in electronic filing

in another federal district court; by what court( s) he is admitted to practice and the


                                          - 1-
dates of admission (emphasis added); and that he has complied with Montana Rule

of Professional Conduct 8.5. Mr. Jackson's affidavit (11-1) fails to comply with

any of these requisites.

      Accordingly, IT IS ORDERED that Defendants' Motion (Doc. 11) is

DENIED subject to renewal.

      Dated this   i" ~    day of January, 2020.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                          -2-
